Citation Nr: 0712541	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-33 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a bilateral shoulder 
disorder.

3. Entitlement to service connection for a sinus disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied the benefits sought on 
appeal.  

The record raises the issue of entitlement to service 
connection for PTSD.  This issue, however, is not currently 
developed or certified for appellate review. Accordingly, it 
is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  A back disorder was not present in service or for many 
years thereafter, and is not shown to be related to service 
or to any incident of service origin.

2.  A bilateral shoulder disorder was not present in service 
or for many years thereafter, and is not shown to be related 
to service or to any incident of service origin.

3.  A sinus disorder was not present in service or for many 
years thereafter, and is not shown to be related to service 
or to any incident of service origin.



CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  A bilateral shoulder disorder was not incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1131, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A sinus disorder was not incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.

.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2005 and March 
2006 correspondence, amongst other documents considered by 
the Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disabilities on appeal.  The 
claims were readjudicated in an October 2006 supplemental 
statements of the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence that any VA error 
in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  In this 
regard additional efforts have been undertaken to secure the 
additional service medical records, but after numerous 
efforts it has been determined that further efforts would be 
futile.  See August 2006 VA unavailability memorandum. 

Further, the appellant was given numerous opportunities to 
present for VA's consideration competent evidence linking his 
current disorders to service, but he has not done so.

Finally, the Board acknowledges that a VA examination was not 
conducted to determine the etiology of each of the disorders 
at issue.  In this regard, the United States Court of Appeals 
for Veterans Claims has interpreted 38 U.S.C.A. § 5103A as 
requiring VA to obtain a medical opinion in any compensation 
claim in which the veteran provides medical evidence of a 
current disability, lay evidence of an in-service disease or 
injury, and lay evidence of continuing symptomatology since 
service.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
The Court implied that an opinion in this situation is 
necessary, regardless of the contradictory evidence of record 
regarding an in-service disease or injury or any finding 
regarding the credibility or probative value of the veteran's 
statements.

Subsequently, however, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) reviewed the relevant 
subsection of the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-
(C), in Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute. The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.

In the instant appeal the veteran contends that his disorders 
are related to service.  As explained below, his service 
medical records are silent for any complaints or clinical 
findings pertaining to shoulder, back or sinus disorders, and 
there is no competent evidence of these disorders for years 
following his separation from active duty.  For these reasons 
the Board finds that a medical opinion is not necessary to 
decide the claim, in that any such opinion could not 
establish the in-service existence of the claimed in-service 
disorders.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(the Board is not required to accept a medical opinion that 
is based on the veteran's recitation of medical history).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  Therefore, the 
Board concludes that all relevant data has been obtained for 
determining the merits of his claims and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claims.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 
3.159(c).

In short, VA has fulfilled its duty to assist the appellant.

Criteria

The veteran reports injuring his back in service lifting tank 
parts, and injuring his shoulder during basic training when 
he "popped" it.  In addition he alleges that he received 
treatment for sinusitis regularly in service.  

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be medical evidence of current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b).  In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required.  Id.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The service medical records include the July 1982 enlistment 
examination which includes no reference to complaints, 
finding or diagnoses of a back, bilateral shoulder, or sinus 
disability.  Further, the service medical records reveal no 
complaints, treatment, finding or diagnoses of a back or 
shoulder injury, or a sinus condition during service. 

Notwithstanding the veteran's assertion of having back, 
shoulder, and sinus disorders during service in 1983 to 1985, 
the extensive private medical records from February 2000 to 
the present show that a sinus disorder was first clinically 
shown in a February 1988 MRI; while complaints of back and 
shoulder conditions were not shown until approximately 2000.  
Such a lapse of time is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Regarding the claimed sinus disorder, a November 2004 VA nose 
and sinus examination noted the veteran's report of being 
struck in the forehead by a metal bar in service.  He 
reported persistent symptoms of sinusitis with pressure in 
the right maxillary sinus area since that time. The examiner 
noted that right maxillary sinusitis was confirmed by MRI.  
However, he opined that since the trauma suffered in service 
was to the frontal sinus area while the veteran was affected 
in the maxillary sinus area, "I am not able to resolve the 
issue" whether sinusitis is related to service without 
resort to mere speculation.

Further, there is no post service clinical evidence of a 
continuity of symptomatology pertaining to any sinus disorder 
prior to 2002; or of a continuity of symptomatology 
pertaining to any back or shoulder disorder prior to 2000.  
The record is devoid of any medical opinion which relates a 
currently diagnosed sinus, back or shoulder disorder to 
service or to any event therein.  Consequently, direct 
service connection, i.e., on the basis that chronic 
disability became manifested in service and has persisted 
since, is not warranted.  Moreover, as the 2000 diagnosis of 
back and shoulder disorders came well after the veteran's 
separation from active duty, presumptive service connection 
for arthritis of these joints is not warranted. 

Without competent evidence of sinus, back or shoulder 
disorders in service, and without competent evidence of a 
nexus between any current sinus, back or shoulder disorder 
and service, service connection must be denied.

In reaching this decision the Board considered the 
appellant's sincerely held personal opinion that he has 
sinus, back and shoulder disorders that are related to his 
military service. Even assuming, however, that the appellant 
sustained in- service injuries, the absence of any competent 
medical evidence showing a nexus to service and/or a 
continuity of symptomatology during the decades since 
discharge is fatal to this claim.  Moreover, the appellant as 
a lay person untrained in the field of medicine is not 
competent to offer an opinion addressing the etiology of his 
conditions.  Espiritu.

As there is no competent evidence supporting the veteran's 
theories, or any other theory of entitlement to service 
connection for back, shoulder, or sinus disorders, the claims 
are denied

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a bilateral shoulder 
disorder is denied.

Entitlement to service connection for a sinus disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


